Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document      Page 1 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document      Page 2 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document      Page 3 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document      Page 4 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document      Page 5 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document      Page 6 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document      Page 7 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document      Page 8 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document      Page 9 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document     Page 10 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document     Page 11 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document     Page 12 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document     Page 13 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document     Page 14 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document     Page 15 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document     Page 16 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document     Page 17 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document     Page 18 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document     Page 19 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document     Page 20 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document     Page 21 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document     Page 22 of 23
Case 18-27216-VFP   Doc 11    Filed 11/19/18 Entered 11/19/18 19:59:11   Desc Main
                             Document     Page 23 of 23
